In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 06-3935
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                  v.

PATRICIA PITRE,
                                               Defendant-Appellant.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
            No. 02 CR 925—Harry D. Leinenweber, Judge.
                          ____________
      ARGUED JULY 10, 2007—DECIDED OCTOBER 3, 2007
                          ____________


  Before BAUER, CUDAHY and RIPPLE, Circuit Judges.
  RIPPLE, Circuit Judge. While serving a term of super-
vised release, Patricia Pitre tested positive for cocaine. As
a result, the district court revoked her supervised release
and imposed a term of 18 months’ reimprisonment fol-
lowed by 18 months’ supervised release. Ms. Pitre timely
appeals her term of reimprisonment on the grounds that
the district court imposed judgment without inviting her
to allocute or without considering the applicable policy
statements and imprisonment range set forth in § 7B1.4
of the guidelines. For the reasons set forth in this opinion,
we affirm the judgment of the district court.
2                                              No. 06-3935

                             I
                    BACKGROUND
  After pleading guilty to mail fraud, credit card fraud and
conspiracy to commit credit card fraud, Ms. Pitre was
sentenced to six months’ imprisonment followed by a
single three-year term of supervised release. Ms. Pitre
was released from prison and began serving her term of
supervised release in November 2004. As relevant to this
appeal, the conditions of her supervised release required
her to refrain from unlawful drug use, to submit to peri-
odic drug testing and to participate in drug aftercare.
  Within two weeks of her release from prison, Ms. Pitre
violated the conditions of her supervised release when
she tested positive for cocaine. She then tested positive on
four more occasions over the next three months. On the
recommendation of her probation officer, Ms. Pitre volun-
tarily entered a 30-day drug rehabilitation program.
Following completion of the program, Ms. Pitre remained
clean for almost five months before testing positive for
cocaine three more times in August 2005. As a result, the
district court ordered her to serve 120 days at the Salva-
tion Army Community Correctional Center, where she
would receive inpatient drug treatment. Ms. Pitre com-
pleted that program in February 2006, but met with only
short-term success; in June 2006 she once again tested
positive for cocaine.
  Given her history of illegal drug use and the lack of
further treatment programs available through the proba-
tion office, Ms. Pitre’s probation officer petitioned the
district court to revoke her supervised release. The proba-
tion officer determined that Ms. Pitre had committed a
Grade C violation, resulting in a guidelines imprisonment
No. 06-3935                                               3

range of three to nine months. However, the probation
officer recommended that Ms. Pitre be reimprisoned for
18 months to ensure that she would be able to complete
the in-custody drug treatment program provided by the
Bureau of Prisons. The probation officer further recom-
mended that this term of reimprisonment be followed by
18 months’ supervised release. The probation officer also
noted that revocation of Ms. Pitre’s supervised release
was mandatory because she had tested positive for co-
caine more than three times during the past year. See 18
U.S.C. § 3583(g)(4).
  The hearing to revoke Ms. Pitre’s supervised release
proceeded in two parts. It initially convened on August 31,
2006. The Government presented evidence that Ms. Pitre
had tested positive for cocaine on four occasions during the
preceding year; the most recent positive result was 16 days
before the hearing. The Government sought 18 months’
imprisonment to ensure that Ms. Pitre could enter and
complete the Bureau of Prisons’ nine-month drug treat-
ment program. The Government also requested an equal
term of post-incarceration supervised release. Ms. Pitre,
through counsel, objected to the proposed term of incarcer-
ation and subsequent supervised release. Counsel noted
that she had been employed gainfully and had obtained
an apartment while on supervised release. Counsel then
suggested that the court continue the revocation hearing
for 30 days to see how she did with respect to drug tests
over that period.
  The district court agreed to continue the hearing for 30
days, but warned Ms. Pitre that, if she missed or failed
any drug tests in that time, she would be reimprisoned
for 18 months. Ms. Pitre acknowledged these conditions:
4                                               No. 06-3935

    THE COURT: I will continue the matter for 30 days
    and if she is dirty at all then she is getting the 18
    months, and if not, then—if she can stay off for 30 days
    then we will maybe give her another 60 days or so,
    but one dirty drop or if she fails to show, I mean it, it
    is going to be automatic. Do you understand that?
    DEFENDANT: Yes.
    THE COURT: I don’t know if that will do any good or
    not, but you know, I am not going to hear any argu-
    ments one way or the other, you are going for the
    18 months if you miss a drop or if you have a dirty
    drop, okay?
    DEFENDANT: Okay.
R.114-1 at 11.
  When the hearing reconvened on October 3, 2006, the
Government reported that Ms. Pitre had tested positive
twice since the continuance. Ms. Pitre, through counsel,
conceded the Government’s account, but requested that
the court recommend that her sentence be served as
close to Chicago as possible. Counsel advanced no argu-
ments against her reimprisonment, including the length
of reimprisonment. Without affording Ms. Pitre an oppor-
tunity to address personally the court, the district court
then revoked Ms. Pitre’s supervised release and imposed
the term of reimprisonment recommended by the Gov-
ernment. Neither Ms. Pitre nor her counsel objected to the
lack of opportunity for Ms. Pitre to allocute.
No. 06-3935                                                 5

                             II
                      DISCUSSION
  Ms. Pitre now appeals her sentence of reimprisonment on
two grounds. First, she contends that the district court
must reconsider the terms of reimprisonment and super-
vised release because they were imposed without invit-
ing her to allocute. Second, she submits that the district
court abused its discretion when it imposed an 18-month
term of reimprisonment because the court failed to con-
sider the imprisonment range or policy statements set
forth in U.S.S.G. § 7B1.4 before imposing sentence.


                             A.
  Ms. Pitre concedes that she forfeited her challenge based
on the denial of her right to allocute. Therefore, our
review is limited to plain error. United States v. Luepke,
No. 06-3285, 2007 WL 2091227, slip op. at 10 (7th Cir. Jul.
24, 2007); United States v. Reyna, 358 F.3d 344, 348-50 (5th
Cir. 2004) (en banc).
  Plain error review requires us to determine whether:
(1) error occurred; (2) the error was plain; and (3) the
error affected the defendant’s substantial rights. United
States v. Simpson, 479 F.3d 492, 496 (7th Cir. 2007). If these
criteria are met, we may reverse, in an exercise of discre-
tion, if we determine that the error “seriously affects the
fairness, integrity, or public reputation of judicial pro-
ceedings.” Id.; accord United States v. Olano, 507 U.S. 725,
732 (1993).
6                                                 No. 06-3935

                              1.
  A criminal defendant’s right to address the court on her
own behalf at sentencing long has been recognized at
common law and has been incorporated into Federal
Rule of Criminal Procedure 32. See Green v. United States,
365 U.S. 301, 304 (1961); Fed. R. Crim. P. 32(i)(4)(A)(ii); see
also United States v. Barnes, 948 F.2d 325, 328-29 (7th Cir.
1991). Although Rule 32 does not govern specifically
revocations of supervised release, Federal Rule of Crim-
inal Procedure 32.1 was amended in 2005 to state ex-
plicitly that the defendant is entitled to address the
court during a hearing to revoke supervised release. See
Fed. R. Crim. P. 32.1(b)(2)(E); Fed. R. Crim. P. 32.1 advisory
committee’s note.
  Unlike Rule 32’s right to allocution, which requires the
court to “address the defendant personally in order to
permit the defendant to speak or present any informa-
tion to mitigate the sentence” before imposing its sentence,
Fed. R. Crim. P. 32(i)(4)(A)(ii), Rule 32.1 states only that
the defendant “is entitled to . . . an opportunity to make a
statement and present any information in mitigation,” Fed.
R. Crim. P. 32.1(b)(2)(E). The Government contends that,
as a result of this difference in language, Rule 32.1 imposes
a lesser obligation on the district court at revocation of
supervised release than that imposed by Rule 32 at initial
sentencing. However, the language of amended Rule 32.1
tracks the language of an earlier version of Rule 32 that
the Supreme Court interpreted as granting criminal
defendants a personal right to allocution and as imposing
on trial judges a duty personally to invite defendants to
speak before sentencing. See Green, 365 U.S. at 303 n.1; see
also Luepke, slip op. at 11-12 & n.5 (discussing history of
right to allocution under Rule 32). We therefore hold
No. 06-3935                                                    7

that the right to allocution created by Rule 32.1 is not
substantively different than the right created by Rule 32.
Rule 32.1 requires a district court to ask the defendant if
she wishes to make a statement for the court to consider
before imposing a term of reimprisonment following
revocation of supervised release. Cf. Green, 365 U.S. at 304;
Luepke, slip op. at 12-13 (collecting cases).
   In this case, there is little question that the district court
did not address directly Ms. Pitre and give her an opportu-
nity to allocute prior to imposing reimprisonment. At the
August 2006 revocation hearing, the court asked her two
closed-ended questions and issued a warning that failure
to remain clean would result in 18 months’ incarceration.
When the hearing resumed on October 3, 2006, even
though Ms. Pitre interjected, through counsel, a request
that the district court recommend that her imprisonment
be as close to Chicago as possible, at no time did the court
ask Ms. Pitre if she wished to address the court or other-
wise open the door to comment. Under these circum-
stances, as a practical matter, Ms. Pitre had no chance to
speak on her own behalf. See Reyna, 358 F.3d at 346-50
(finding plain error where court asked defendant only
pointed questions and issued warnings but did not
invite defendant to speak in mitigation).


                               2.
  We now must consider whether this error affected Ms.
Pitre’s substantial rights. The Supreme Court has stated
that the burden of establishing whether a defendant’s
substantial rights were affected by an error generally
requires the defendant to demonstrate prejudice. See Olano,
507 U.S. at 735. In cases where a defendant’s right to
8                                                No. 06-3935

allocution has been violated, however, “a reviewing
court should presume prejudice when there is any pos-
sibility that the defendant would have received a lesser
sentence had the district court heard from [her] before
imposing sentence.” Luepke, slip op. at 15; see also Reyna,
358 F.3d at 351-52; United States v. Adams, 252 F.3d 276,
285-86, 289 (3d Cir. 2001). But cf. United States v. Cole, 27
F.3d 996, 999 (4th Cir. 1994) (declining to adopt a per se
rule that denials of the right to allocution are prejudicial).
  In Luepke, we addressed the quandary facing a de-
fendant who must prove prejudice resulting from a viola-
tion of the right to allocution:
    It would be almost impossible to determine whether,
    in the context of the advisory guidelines and the
    court’s balancing of the statutory sentencing factors,
    a defendant’s statement, that was never made, would
    have altered the conclusions of the sentencing court.
    That the right to allocution, properly afforded, could
    have had such influence is the most we reasonably
    can expect a defendant to demonstrate.
Slip op. at 16. Given the nature of the right and the dearth
of input from Ms. Pitre, we cannot conclude that Ms. Pitre
would not have received a lesser sentence had she been
allowed to address the court.


                             3.
   We now turn to our final inquiry under the estab-
lished plain error analysis: Whether the interests of justice
dictate that we exercise our discretion to correct the
error. We shall exercise our discretion in such a manner
when the error “seriously affect[s] the fairness, integrity,
No. 06-3935                                                  9

or public reputation of judicial proceedings.” Johnson v.
United States, 520 U.S. 461, 467 (1997) (citing Olano, 507 U.S.
at 732) (modification in original).
  Remand ordinarily is required when a defendant has
been denied the right to allocution. Luepke, slip op. at 16;
Reyna, 358 F.3d at 352; Adams, 252 F.3d at 288. Denial of the
right to allocution, however, “is not a fundamental defect
which inherently results in a complete miscarriage of
justice, nor an omission inconsistent with the rudi-
mentary demands of fair procedure.” Hill v. United States,
368 U.S. 424, 428 (1962). Thus, the general rule does not
foreclose the possibility that the facts of a particular
case may compel a conclusion that any violation of the
defendant’s right to allocution did not affect seriously the
fairness of the judicial proceedings. See Reyna, 358 F.3d
at 352.
  Upon review of the record, we believe that the district
court’s failure to afford Ms. Pitre an opportunity to allocute
does not so seriously affect the fairness, integrity or
public reputation of judicial proceedings that reversal is
required. This was Ms. Pitre’s third appearance before
the district court for violations of the terms of her super-
vised release. On the first occasion, the court modified the
terms of her release to require inpatient drug treatment
at the Salvation Army Community Correctional Center.
Within six months of completing that program, Ms. Pitre
once again appeared before the district court on subsequent
violations. Instead of revoking her release at that time, the
court granted Ms. Pitre’s request to continue the revocation
hearing to see how “she do[es] in the next 30 to 60 days.”
R.114-1 at 10. The court, however, warned that:
      I will continue the matter for 30 days and if she is
    dirty at all then she is getting the 18 months, and if not,
10                                                No. 06-3935

     then—if she can stay off for 30 days then we will
     maybe give her another 60 days or so, but one dirty
     drop or if she fails to show, I mean it, it is going to be
     automatic.
     ....
       . . . . I am not going to hear any arguments one way
     or the other, you are going for the 18 months if you
     miss a drop or if you have a dirty drop, okay?
Id. at 11. Ms. Pitre replied, “Okay.” Id. When the hearing
reconvened on October 3, 2006, the court enforced its
agreement with Ms. Pitre; it sentenced her to 18 months’
imprisonment. Ms. Pitre’s acknowledgment of the dis-
trict court’s warning during the earlier hearing demon-
strates that she knew what would happen if she tested
positive for illegal drug use. Her attorney’s comments
when the hearing reconvened 33 days later likewise
indicate that Ms. Pitre arrived at court intending to fulfill
her end of the “bargain”: “Ms. Pitre had only a single
request for me today, and that is that the Court recom-
mend to the U.S. Bureau of Prisons that she be incar-
cerated as close to Chicago as possible.” R.114-2 at 4.
Thus, on the facts of this case, we are satisfied that the
district court’s error in failing to address Ms. Pitre and
allow her to speak in mitigation of her term of reimprison-
ment did not affect seriously the fairness, integrity or
public reputation of her revocation proceedings. See, e.g.,
Reyna, 358 F.3d at 352-53. We therefore decline to exer-
cise our discretion to require a further hearing.


                              B.
  Ms. Pitre next challenges the district court’s decision to
impose an 18-month term of reimprisonment. According
No. 06-3935                                                   11

to Ms. Pitre, the district court never mentioned its reasons
for choosing a term of reimprisonment double the top of
the applicable imprisonment range nor did it adopt the
probation officer’s findings or make findings of its own.
She submits, therefore, that the court abused its discretion
in determining the term of reimprisonment because it
failed to consider the imprisonment range or policy
statements set forth in § 7B1.4 of the guidelines. We only
shall reverse the judgment of the district court following
a revocation proceeding if the sentence imposed is
plainly unreasonable. United States v. Harvey, 232 F.3d 585,
587 (7th Cir. 2000).1 Further, because Ms. Pitre did not raise
these arguments before the district court, we review only
for plain error. See id. at 587.
  The imprisonment range and policy statements set
forth in U.S.S.G. § 7B1.4, although not binding, are entitled
to great weight. United States v. Carter, 408 F.3d 852, 854
(7th Cir. 2005); United States v. Salinas, 365 F.3d 582, 588 (7th
Cir. 2004). Accordingly, the district court must consider the
factors set forth in § 7B1.4 in choosing a term of reimprison-
ment, but the recommended imprisonment range “informs
rather than cabins” the court’s sentencing discretion.
Salinas, 365 F.3d at 588. On review, our inquiry focuses not
“on the detail with which the district court expressed its
reasons for imposing” a specific period of confinement,
United States v. Marvin, 135 F.3d 1129, 1140 (7th Cir. 1998),
but on whether the district court’s statements on the record


1
  But see United States v. Flagg, 481 F.3d 946, 948-49 (7th Cir.
2007) (noting that it is an open question whether the plainly
unreasonable standard has been supplanted by the reasonable-
ness standard applied to review of sentences under United
States v. Booker, 543 U.S. 220 (2005)).
12                                                No. 06-3935

reflect that it considered the appropriate factors in exercis-
ing its discretion, see Salinas, 365 F.3d at 588-89.
  The record reveals that the district court considered the
factors set forth in § 7B1.4 before imposing the 18-month
term of reimprisonment. Although the district court did not
discuss § 7B1.4 on the record before rendering judgment,
the court told Ms. Pitre before it continued the revocation
hearing that “if she can stay off [drugs] for 30 days then we
will maybe give her another 60 days or so,” R.114-1 at 11.
The court therefore indicated that it had considered a
period of confinement at or below the recommended range
of three to nine months. See U.S.S.G. § 7B1.4(a); see also
Marvin, 135 F.3d at 1139 (explaining that district court may
impose term of reimprisonment anywhere from one day to
statutory maximum). The court’s remarks, however, also
indicate that it had considered the possibility that Ms. Pitre
would be unable to refrain from drug use and consequently
would warrant a longer period of confinement. See Carter,
408 F.3d at 854 (holding that the district court must con-
sider factors under § 7B1.4 as well as 18 U.S.C. § 3553(a) in
fashioning penalty for violations of supervised release); see
also 18 U.S.C. § 3553(a)(1) (listing defendant’s history and
characteristics as sentencing factors). Although not ex-
pressly adopted by the court, the Government had ex-
plained at the August 31, 2006 hearing that an extended
period of confinement was necessary to ensure that Ms.
Pitre could complete the Bureau of Prisons’ custodial
drug-treatment program. See id. § 3553(a)(2)(D) (listing
need for medical care as sentencing factor). The court’s
failure formally to adopt the Government’s reasoning is not
plain error or, for that matter, any error at all. See Salinas,
365 F.3d at 589 (explaining that the district court need not
make findings as to each resentencing factor so long as the
No. 06-3935                                                   13

record reveals that the court considered the appropriate
factors); see also United States v. Olivas-Ramirez, 487 F.3d 512,
517 (7th Cir. 2007) (explaining that district court need not
make findings as to each sentencing factor so long as the
record reveals that the court engaged in “meaningful
consideration” of the factors).
  Ms. Pitre certainly has not shown that the sentence
imposed was plainly unreasonable. Here, the reason for
the 18-month sentence was to ensure that Ms. Pitre
would be able to complete the Bureau of Prisons’ drug
treatment program. This reasoning corresponds precisely
to the reason for her reimprisonment, her persistent
failure to remain free of cocaine.


                         Conclusion
  The district court erred in imposing a term of reimprison-
ment without affording Ms. Pitre an opportunity to ad-
dress the court. That error was plain and prejudice should
be presumed. Nevertheless, because this error did not
affect the fairness, integrity or public reputation of
Ms. Pitre’s revocation proceeding, we decline to exercise
our discretion to require a rehearing. We also conclude
that the district court did not err in determining the
length of Ms. Pitre’s term of reimprisonment. Accordingly,
the district court’s judgment is affirmed.
                                                     AFFIRMED
14                                             No. 06-3935

  BAUER, Circuit Judge. I submit a reluctant concurrence.
  It is very difficult to quarrel with the well-reasoned and
well-written opinion of the majority. On the other hand,
I think the matter should be returned to the district
court and the defendant should be permitted to allocute
even at this late date.
  I totally agree with the position of the opinion that the
right of allocution before sentencing remains just as
strong when the defendant faces sentence after parole or
sentence revocation as at the original sentencing. In my
view, that right is as close to an absolute as any rule of
law can be. I would remand the matter to permit the
defendant to exercise her right of allocution.

A true Copy:
       Teste:

                         _____________________________
                         Clerk of the United States Court of
                           Appeals for the Seventh Circuit




                   USCA-02-C-0072—10-3-07